Citation Nr: 0522104	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that, in pertinent part, denied the veteran's claims of 
service connection for PTSD and a right shoulder condition.  
In April 2005, the veteran testified before the Board at a 
hearing that was held at the RO.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran does not have a current diagnosis of PTSD, 
nor has any PTSD been related to his active service.

3.  The veteran does not have a current diagnosis of a right 
shoulder condition, nor has any right shoulder condition been 
related to his active service.


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

2.  A claimed right shoulder condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from PTSD as a result of 
multiple events in which he participated or witnessed while 
serving in the Pacific during World War II.  Although the 
Board accepts the veteran's statements as to stressors, the 
weight of medical evidence fails to show a diagnosis of PTSD 
and the claim must be denied.  The veteran also contends that 
he is entitled to service connection for a right shoulder 
condition.  The weight of medical evidence, however, fails to 
show a diagnosis of a right shoulder condition and therefore 
that claim must also be denied.  These claims will be 
examined in turn.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  

If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A.  Post-traumatic stress disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The veteran claims that, while serving in various locations 
in the Pacific over a period of approximately 19 months 
during World War II, he was exposed to combat and non-combat 
stressors that support a PTSD diagnosis.  

The veteran's report of discharge lists his military 
occupational specialty as driver of an amphibious landing 
vehicle, and shows that he received the Asiatic-Pacific 
Campaign Medal with three bronze stars and one bronze arrow, 
and the Philippine Liberation Ribbon with 2 bronze stars, 
awards that do not necessarily denote combat.  As a driver of 
an amphibious assault vehicle, the veteran drove from the 
ship up onto the beaches in attempts to secure the area and 
to rescue fellow servicemen.

The veteran submitted statements and testified regarding the 
stress involved in the approximately 17 troop landings 
confronting the Japanese in which he was involved, and in 
witnessing the killing of both American and enemy troops.  
The veteran also cited stressors of running low on food and a 
severe case of dysentery.  The primary stressor resulting in 
his alleged PTSD, however, involved the explosion of an 
ammunition dump, to which he was standing close enough to be 
sent 30 feet in the air as a result of the explosion.  

The Board notes that in this case, aside from the discharge 
record, the veteran's service personnel records and service 
medical records are not available and are presumed to have 
been destroyed in a fire in 1973.  When a veteran's records 
have been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this 
regard, VA requested and received pertinent medical records 
from the Office of the Surgeon General (OSG).  

Due to the veteran's military occupational specialty as 
driver of an amphibious assault vehicle, and the fact that 
the veteran's service personnel records are no longer 
available, the Board finds that, giving the veteran the 
benefit-of-the-doubt, the veteran is a combat veteran, and 
his stressors may be considered confirmed.

Nonetheless, the medical evidence does not support a 
diagnosis of PTSD and service connection is therefore not 
warranted.  Specifically, records obtained from the Office of 
the Surgeon General relating to the veteran's service are 
negative for evidence of any psychiatric disability during 
service.  Further, there are no post service complaints of, 
treatment for, or diagnoses of PTSD.

In July 2003, the veteran underwent a compensation and 
pension examination for PTSD.  At the outset of his report, 
the examiner noted that the veteran was a combatant in World 
War II and that he witnessed many killings, but that he did 
not currently endorse many symptoms of PTSD.  The veteran 
reported that his mental symptoms began approximately 61 
years before the date of the examination, but that he had not 
sought any prior psychiatric treatment.  He did not currently 
have trouble sleeping.  Rather, the veteran described his 
current symptoms as irritation and frustration revolving 
around the current American conflict in Iraq.  He described 
the symptoms as occurring as often as weekly, with each 
occurrence lasting several minutes.  The ability to perform 
daily functions during remission was un-impaired.  The 
veteran reported good familial relationships, with no major 
changes in his daily activities or any major social function 
changes since he developed his mental condition.  The veteran 
described intense distress at exposure to similar events, 
such as watching news of combat in Iraq.  It was noted, 
however, that the veteran does not have any symptoms of 
avoidance stimuli associated with the trauma and he has not 
experienced any symptoms of increased arousal as a result of 
the traumatic event.  The veteran was diagnosed as not having 
any psychiatric diagnosis.  It was specifically noted that he 
did not meet DSM-IV diagnostic criteria B, C, D, E, or F for 
a diagnosis of PTSD.  

Because there is no competent diagnosis of PTSD in the claims 
file, the claim must be denied.  The Board has considered the 
veteran's assertions, but, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he in fact suffers from service-related PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).

While the veteran's service-related stressors have been 
conceded for the purposes of this decision, and the Board 
acknowledges the veteran's honorable military service, the 
Board finds that the weight of the medical evidence fails to 
support a diagnosis of PTSD.  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B  Right shoulder condition

The veteran claims that during service he injured his right 
shoulder to the point that he could not lift his arm.  He 
testified that he went to sick call for treatment, where he 
received an injection in his arm.  As noted above, the 
veteran's service medical records, including reports of 
examination at entrance and discharge, are presumed to have 
been destroyed in a fire.  The available Surgeon General's 
Office records are negative for treatment for a right 
shoulder condition during the veteran's service.  Chronicity 
in service can therefore not be established, and a showing of 
continuity of symptoms after discharge is required to support 
the veteran's claim.  38 C.F.R. § 3.303(b).  

With regard to the continuity of post-service symptomatology, 
the veteran claims that following service he took medicine 
and underwent therapy for his right shoulder pain, which he 
described as arthritis.  The Board notes that VA requested 
related treatment records and the names of attending 
physicians or therapists from the veteran but no response was 
forthcoming.  The Board reminds the veteran that the duty to 
assist in the development and the adjudication of a claim is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 
recons. denied, 1 Vet. App. 406 (1991) (per curiam).  If the 
veteran has or is aware of treatment records relating to his 
claim, he has a duty to provide them to VA.  Id.  
Accordingly, there is no evidence on record which indicates 
that the veteran has ever complained of, been treated for or 
currently has a right shoulder condition.  Additionally, the 
veteran, through his representative, testified that his right 
shoulder condition has not been diagnosed.  

After a thorough review of the record, the evidence does not 
show that the veteran has a right shoulder condition related 
to active service.  In this case, there is no evidence that 
the veteran was treated for a right shoulder condition during 
service.  As noted above, VA has a heightened duty to assist 
a veteran in obtaining records to substantiate his claim 
where his service records have been destroyed.  See Cuevas, 
supra.  Here, VA requested and received pertinent medical 
records from the Office of the Surgeon General.  These 
records were negative for treatment of a right shoulder 
condition.  The Board thus has no alternative but to conclude 
that any current right shoulder condition is not related to 
the veteran's active service.  See 38 C.F.R. § 3.303.

The Board has also considered the veteran's claims that he 
has a right shoulder condition related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not corroborated by other 
evidence.  The evidence as a whole shows no continuity of 
symptomatology of a right shoulder condition since service.  
38 C.F.R. § 3.303(b) (2004); Mense v. Derwinski, 1 Vet. App. 
354 (1991).  There is no probative record of any right 
shoulder condition after his separation from service.

In the present case, there is no competent medical evidence 
that the veteran currently has a right shoulder condition 
that has been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any currently claimed right 
shoulder condition and the veteran's service.  Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1990); Savage v. Gober, 10 Vet. App. 488 (1997).  
The Board concludes that a right shoulder condition was not 
incurred in or aggravated by the veteran's service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in July 2003.  The 
notices to the appellant informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  The RO sent the 
appellant correspondence in April 2003; and a statement of 
the case in October 2003 which included the full text of 
38 C.F.R. § 3.159.  There was no harm to the appellant, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Any defect with regard to the 
timing and content of the notices to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  See Wood, supra.  Thus, VA has complied 
with all duties to assist the appellant in securing relevant 
evidence.




ORDER

Service connection for PTSD is denied.

Service connection for a right shoulder condition is denied.



	                        
____________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


